Cullen, J.
Motions for reargument should be granted only where the court in its decision has overlooked some controlling point in the case, or has fallen into a palpable error. The appeal in this case presents a question of fact. So the court, on the former hearing, regarded the case. After an examination of the evidence, the court determined not to interfere with the decision of the referee on such question. Nothing is now presented to us that would either authorize or justify a review of the previous action of the court.
The motion for reargument should be denied, with ten dollars costs.